Case 1:20-cr-00179-DLC Document 230 Filed 04/22/21 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA
20cri79-9 (DLC)
-y-
ORDER

 

HERMAN BASS,
Defendant.

DENISE COTE, District Judge:

Defendant having requested a bail review at the Court’s
earliest convenience in this matter, it is hereby

ORDERED that a bail review hearing is scheduled for April
23, 2021 at 4:00 PM and shall take place by telephone. The
dial-in credentials for the telephone conference are the
following:

Dial-in: 888-363-4749
Access code: 43274948

IT IS FURTHER ORDERED that the parties shall use a landline
if one is available.

IT IS FURTHER ORDERED that the defendant shall file any
written submission he wishes the Court to consider by 4:00 PM on
April 22, 2021.

Dated: New York, New York
April 22, 2021

   
 

nise Cote
United StAtes District Judge

 
